NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1609
                                       __________

                      FIAZ AFZAL, MD; DR. SHAHIDA SHUJA,
                                            Appellants

                                             v.

NEW JERSEY BOARD OF MEDICAL EXAMINERS; LOUISIANA STATE BOARD
OF MEDICAL EXAMINERS; UNITED STATES DEPARTMENT OF HEALTH AND
             HUMAN SERVICES, Office of Inspector General
               ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2:22-cv-01283)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 2, 2022
            Before: RESTREPO, RENDELL and FUENTES, Circuit Judges

                           (Opinion filed: September 28, 2022)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Fiaz Afzal and Shahida Shuja, proceeding pro se and in forma pauperis, appeal

from the District Court’s order dismissing their amended complaint. For the reasons that

follow, we will affirm.

       In March 2022, plaintiffs filed suit against the New Jersey Board of Medical

Examiners, the Louisiana State Board of Medical Examiners, and the Department of

Health and Human Services, alleging a failure to comply with criminal expungement

orders issued by a Louisiana state court. In their initial complaint, which was not always

easy to understand, plaintiffs challenged the dissemination of information about Afzal’s

expunged Medicaid fraud convictions. Plaintiffs also argued that Afzal’s convictions had

been exaggerated and that the New Jersey Board of Medical Examiners plans to issue a

final disciplinary order against him, in violation of double jeopardy. The District Court

sua sponte dismissed the complaint without prejudice pursuant to Federal Rule of Civil

Procedure 8(a)(2), concluding that the claims lacked clear factual support or specific,

cognizable legal bases and the complaint lacked a short and plain statement showing

plaintiffs’ entitlement to relief.1




1
 The District Court noted that Afzal filed a similar lawsuit against the New Jersey Board
of Medical Examiners and the Louisiana State Board of Medical Examiners in February
2018, which was dismissed for failing to adequately explain what action had been taken
against him and for generally failing to state a claim for relief. The District Court gave
Afzal the opportunity to file an amended complaint in that case, but he declined to do so.
See D.N.J. Civ. No. 2:18-cv-02224.
                                              2
       Plaintiffs filed an amended complaint which contained substantially the same

allegations as the initial complaint, with the addition of a new paragraph alleging that

defendants’ failure to comply with the expungement orders caused Afzal to be denied a

controlled substance license. Plaintiffs requested that defendants be ordered to explain

how they have complied with the expungement orders; that Afzal be granted a controlled

substance license; that the Department of Health and Human Services be ordered to look

into reinstating Afzal’s New Jersey medical license; and that plaintiffs be granted relief

for defendants’ racial and religious persecution. The District Court sua sponte dismissed

the amended complaint with prejudice pursuant to Rule 8(a)(2). It explained that the

amended complaint, like its predecessor, was difficult to comprehend, lacked specific and

cognizable legal bases for the allegations, and presented only conclusory, incoherent

allegations and indecipherable and incomplete exhibits.

       Plaintiffs now appeal and move for leave to file a motion for final default

judgment due to defendants’ non-participation. We have jurisdiction under 28 U.S.C. §

1291 and review the District Court’s order for abuse of discretion. See Garrett v.

Wexford Health, 938 F.3d 69, 81 n.14, 91 (3d Cir. 2019). We are mindful that pleadings

“must be construed so as to do justice” and courts “must make reasonable allowances to

protect pro se litigants from the inadvertent forfeiture of important rights due merely to

their lack of legal training.” Id. at 92.



                                             3
       Rule 8 requires a “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Whether the “short and plain

statement” requirement is satisfied “is a context-dependent exercise.” W. Penn

Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 98 (3d Cir. 2010). “Fundamentally,

Rule 8 requires that a complaint provide fair notice of what the claim is and the grounds

upon which it rests.” Garrett, 938 F.3d at 92 (cleaned up). While Rule 8 does not require

“detailed factual allegations,” Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d

Cir. 2008), it does require “a showing sufficient to justify moving past the pleading

stage,” i.e., pleading “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Garrett, 938 F.3d at 92

(cleaned up). In determining whether a statement of the claim is “plain,” we “ask

whether, liberally construed, a pleading identifies discrete defendants and the actions

taken by these defendants in regard to the plaintiff’s claims.” Id. at 93 (cleaned up).

“[E]ven if it is vague, repetitious, or contains extraneous information, a pro se

complaint’s language will ordinarily be ‘plain’ if it presents cognizable legal claims to

which a defendant can respond on the merits.” Id. at 94.

       Ultimately, after careful review of the record, we conclude that the District Court

did not abuse its discretion in dismissing plaintiffs’ amended complaint. After their

initial complaint was dismissed for failing to indicate specific and cognizable allegations,

plaintiffs were given the opportunity to submit an amended complaint. However, the

                                              4
amended complaint contained many of the same conclusory allegations as its predecessor

and, rather than elucidating plaintiffs’ allegations, only served to add new, similarly

incoherent claims. Thus, plaintiffs had multiple opportunities to adequately plead their

claims, particularly considering that Afzal raised similar claims in a previous suit and

declined the opportunity to amend his complaint to correct some of the same flaws

present here.

       Plaintiffs’ amended complaint did not provide fair notice of the claims or the

grounds upon which they rest. Garrett, 938 F.3d at 92.2 While plaintiffs argued,

generally, that Afzal was improperly denied licensure as a result of his prior convictions,

they did not provide more than a blanket assertion of entitlement to relief. For example,

plaintiffs contended that defendants improperly disseminated information about Afzal’s

prior convictions, despite that the convictions have been expunged, but did not specify

what actions defendants took related to this claim.3 Plaintiffs also complained that


2
  We note that, while there are two named plaintiffs in this suit, it is unclear how Shuja is
involved beyond being Afzal’s spouse and a citizen of the United States. Plaintiffs also
failed to clearly identify discrete defendants: while three defendants are listed as parties,
the complaint also appears to include claims against several other, non-defendant entities
(e.g., the FBI, the Louisiana and New Jersey Attorneys General, Louisiana Medicaid, and
the Federation of State Medical Boards).
3
  Plaintiffs presented a report from the National Practitioner Data Bank in support of their
claim that defendants continued to disseminate information about Afzal’s expunged
convictions, as the report showed disciplinary action taken by the Office of Inspector
General and the Louisiana State Board of Medical Examiners related to the convictions.
However, plaintiffs did not show how defendants were involved in the continued release
of this information or that any such release was improper. Plaintiffs’ allegations were
inadequate to support a reasonable inference that defendants are liable for any
                                               5
Afzal’s convictions were exaggerated, as he was only convicted of eighteen counts of

Medicaid fraud, rather than the thirty-five counts reported on some documents.

However, plaintiffs failed to show defendants’ involvement in the alleged exaggeration or

what harm, if any, occurred as a result. Additionally, to the extent that plaintiffs’

allegations involved the New Jersey Board of Medical Examiners’ future plans to issue a

final disciplinary order, this amounts to nothing more than speculation that an action will

take place. Similarly, while plaintiffs alleged that defendants’ actions were racially or

religiously motivated, they made no legal or factual showing to raise their right to relief

above the speculative level. Phillips, 515 F.3d at 232.4

       In sum, despite being given multiple opportunities to do so, plaintiffs failed to

plead adequate factual content to support a reasonable inference that defendants were

liable and did not present cognizable legal claims to which defendants could respond on

the merits. Garrett, 938 F.3d at 93–94. Accordingly, we conclude that the District Court

did not abuse its discretion in dismissing the amended complaint under Rule 8(a)(2), and

we will affirm. Plaintiffs’ motion for leave to file a motion for final default judgment is

denied.




misconduct and were too cursory to show a cognizable legal claim.
4
  To the extent that plaintiffs’ appellate filings contain new arguments not raised in the
District Court, we decline to consider them. See In re Reliant Energy Channelview LP,
594 F.3d 200, 209 (3d Cir. 2010) (“we will not consider new claims for the first time on
appeal”).
                                                6